Candler, Justice.
These cases are controlled by the decision this day rendered in Dixie Broadcasting Corporation v. Rivers, ante.

Judgment reversed on main bill of exceptions, and affirmed on cross-bill of exceptions.


All the Justices concur, except Candler, Wyatt, and Head, JJ., who dissent from the judgment on the main bill of exceptions. All the Justices concur as to the judgment on the cross-bill of exceptions.

Douglas, McWhorter & Adams, Powell, Goldstein, Frazer & Murphy, Bouhan, Lawrence, Williams & Levy, and J. Winston Huff, for plaintiff in error.
Marvin O’Neal Jr., contra.